ALLOWABILITY NOTICE

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 11/10/2021, with respect to the previous rejections of the claims under 35 U.S.C. 101, 102(a)(1) and 103 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 16-18 and 71-86, as presented in the amendments to the claims filed 11/10/2021 are allowable over the prior art of record. The closest prior art of record includes US 20070106289 A1 to O’Sullivan, US 20160270683 A1 to Grass et al. and US 20190059782 A1 to Valderrabano et al. The prior art of record fails to disclose, teach or fairly suggest, both singly and in combination, the claimed invention as set forth in Claims 1, 75 and 79 and respective dependent claims. While the prior art generally teaches the use of electrodes on or inside the heart, and outside of the esophagus, the prior art of record fails to disclose or teach a relationship between the esophagus based on measurements made from an electrode within the heard chamber and 3 pairs of electrodes placed on the skin of a patient. 
That is, the prior art of record does not disclose estimating the spatial relationship (Claim 1), estimating the probability to affect (Claim 75) and estimate the position of the esophagus adjacent the heart chamber (Claim 79) using the arrangement of heart chamber electrodes and electrodes external the esophagus on the skin of the user as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791